Citation Nr: 1502579	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  11-18 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for service-connected tear, lateral meniscus, right knee.

2.  Entitlement to service connection for a lower back condition.

3.  Entitlement to service connection for a bilateral hip condition.

4.  Entitlement to service connection for a bilateral ankle condition.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

L. Durham, Counsel


		INTRODUCTION

The Veteran served on active duty from March 1972 to July 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision.

The Board notes that the Veteran also appealed the February 2010 denial of the claim for service connection for a left knee condition.  In a February 2014 rating decision, the RO granted service connection for left knee degenerative joint disease and assigned a 10 percent evaluation, effective December 30, 2009.  This decision was a complete grant of benefits with respect to this issue of service connection.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, this issue of service connection is no longer on appeal before the Board.

In reviewing the Veteran's appeal for an increased rating, the Board has not overlooked the holding of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for TDIU when the appellant claims he is unable to work due to a service connected disability).  In this case, the Veteran submitted a claim for entitlement to TDIU in August 2012.  This issue was denied in a September 2013 rating decision.  Ultimately, the RO included this issue on the February 2014 supplemental statement of the case (SSOC), in light of the holding in Rice.  As such, the Board will continue to construe the issue of entitlement to TDIU as being on appeal.  See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).


The Board acknowledges that the Veteran failed to report for an October 2014 Travel Board hearing.  As the Veteran has not requested that this hearing be rescheduled, the Board will proceed to adjudicate the claims.


FINDINGS OF FACT

1.  The Veteran's service-connected tear, lateral meniscus, right knee is manifested by complaints of pain and instability.

2.  For the period of July 3, 2013, to the present, the Veteran's service-connected tear, lateral meniscus, right knee is manifested by limitation of flexion to 120 degrees with painful motion beginning at 100 degrees and limitation of extension to 0 degrees.  

3.  Degenerative joint disease of the lower back was not demonstrated to a compensable degree within one year of discharge from active duty, and the most probative evidence of record does not show a lower back condition to be etiologically related to a disease, injury, or event in service, or to a service-connected disability.

4.  Degenerative joint disease of the bilateral hips was not demonstrated to a compensable degree within one year of discharge from active duty, and the most probative evidence of record does not show a bilateral hip condition to be etiologically related to a disease, injury, or event in service, or to a service-connected disability.

5.  Degenerative joint disease of the bilateral ankles was not demonstrated to a compensable degree within one year of discharge from active duty, and the most probative evidence of record does not show a bilateral ankle condition to be etiologically related to a disease, injury, or event in service, or to a service-connected disability.


6.  The Veteran's total combined rating is 30 percent for disabilities affecting both knees; he does not meet the requirements for TDIU. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for instability related to service-connected tear, lateral meniscus, right knee have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2014).

2.  For the period of July 3, 2013, to the present, the criteria for a disability rating in excess of 10 percent for limitation of motion related to service-connected tear, lateral meniscus, right knee have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2014).

3.  Service connection is not warranted for a lower back condition.  See 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

4.  Service connection is not warranted for a bilateral hip condition.  See 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

5.  Service connection is not warranted for a bilateral ankle condition.  See 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

6.  The criteria for entitlement to TDIU rating have not been met.  See 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA letters dated in January 2010 and April 2013 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, these letters addressed how appropriate disability ratings and effective dates are to be assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA medical records are in the file.  The Board finds that all records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims, and VA has fulfilled its duty to assist.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  The Veteran was provided a pertinent VA medical examination on July 3, 2013, and an additional VA medical opinion was rendered on July 31, 2013, which addressed his service connection claims on appeal.  The Board finds that the appropriate diagnostic tests and studies were conducted and the pertinence evidence of record was reviewed.  The Board finds these VA examination reports and addendum opinions to be thorough, complete, and sufficient upon which to base a decision with regard to the Veteran's service connection claims, as will be discussed in further detail below.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

With regard to the Veteran's right knee disability claim and his TDIU claim, the Veteran was most recently provided a VA examination which addressed his service-connected knee disabilities in July 2013.  There is no objective evidence indicating that there has been a material change in the severity of these service-connected disabilities since he was last examined.  See 38 C.F.R. § 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The Board finds this examination report to be thorough and consistent with contemporaneous medical records.  In light of the fact that the Veteran is only service-connected for knee disabilities, the Board finds the examination in this case is adequate upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).
Further, where the Veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  As arthritis is listed as a "chronic disease" under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology and of 38 C.F.R. § 3.307 pertaining to presumptive service connection for chronic disease apply this issue.  

For any disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2014).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  38 C.F.R. § 3.310(b) (2014); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.
The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2014).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
	
Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disabilities in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

Lower back, bilateral hip, and bilateral ankle conditions

The Veteran is seeking entitlement to service connection for a lower back condition, a bilateral hip condition, and a bilateral ankle condition.  He has indicated that all three of these disabilities are related to his service-connected right knee disability.
A review of the service treatment records reveals no complaints, treatment, or diagnoses of a bilateral hip disability, a low back disability, or a bilateral ankle disability.  The Veteran did report on his June 1975 Report of Medical History that he had swollen or painful joints.

Post service, the Veteran underwent a VA examination on July 3, 2013.  The examiner indicated that he reviewed the Veteran's VA treatment records.  Upon examination, the Veteran was diagnosed with bilateral ankle myofascial syndrome.  He reported that he had an onset of ankle pain around 2003.  The examiner noted that a claims file was not available for review.  However, the examiner determined that it is less likely than not that the Veteran's current bilateral ankle conditions were caused by, aggravated by, or the result of the Veteran's left or right knee conditions.  The examiner stated that he knew of no medical authority or peer reviewed medical literature which supports the contention that such ankle conditions can be caused by or aggravated by a left or right knee condition.  The Veteran's primary ankle condition is the result of the severe fracture at the right ankle while a child.  The Veteran has worked at physical jobs continually since discharge from service in 1975.  His current ankle conditions did not become symptomatic until 2003, over 25 years after discharge.  He has never sought medical attention of either the left or right ankle conditions.

With regard to the Veteran's claimed back disability, the Veteran was diagnosed with lumbar degenerative disease without radiculopathy.  The Veteran reported an onset of symptoms in 2003.  The examiner determined that it is less likely as not that the current lumbar condition was caused or aggravated by or the result of the Veteran's service-connected knee conditions.  The examiner stated that he knew of no medical authority or peer reviewed medical literature which supports the contention that a left or right knee condition can be causative to or aggravate the development of degenerative lumbar disease.  Lumbar degenerative disease is the result of chronic weight bearing on the lumbar disc mechanism, and is related to age.  The Veteran's current lumbar condition is no worse than anticipated based on age alone.

With regard to the Veteran's bilateral hip condition claim, the examiner found no hip condition of either the left or the right hip upon examination.  As such, no opinion could be rendered.  

Additional VA medical opinions were rendered later on July 31, 2013.  The examiner noted that the claims file had been reviewed.  The examiner determined that it is not at least as likely as not that the Veteran's claim of a bilateral ankle condition, bilateral hip condition, and back condition are secondarily connected to the Veteran's service-connected right knee meniscal tear s/p repair with residual of pain.  The examiner noted that the service treatment records are silent on any bilateral ankle condition, bilateral hip condition, or back condition.  The reference to joint complaints on the separation physical in 1974 are related to the right knee condition of effusion, pain s/p meniscal tear with surgical repair per the orthopedic referral note evaluating the complaint of joint pain on November 22, 1974; February 11, 1975; and March 18, 1975.  The note of November 22, 1974, reports obtaining left knee and hip x-rays for completeness only.

The Board has also revealed the pertinent VA treatment records.  Specifically, an August 2013 VA treatment record noted that the Veteran's back pain was probably not related to service but was secondary to his bilateral knee pain.

With regard to granting service connection on a presumptive basis, there is no evidence of record reflecting that the Veteran had arthritis of either hip or either ankle or arthritis of the lower back to a compensable degree within 1 year of separation from active duty service.  As such, service connection is not wanted on a presumptive basis.  

With regard to granting service connection on a direct basis, there is no medical evidence or lay evidence of record reflecting that the Veteran had a hip, lower back, or ankle injury or disability in service, and no competent medical opinion has related a current diagnosis of any such disabilities to service.  Moreover, the Veteran has not described a continuity of relevant symptomatology since service, nor has he indicated that any of these disabilities are due directly to his active duty service.  As noted above, the Veteran specifically asserted at the July 2013 VA examination that he developed his lower back and bilateral ankle disabilities in 2003.  He did not date his symptoms back to service at this examination, nor did he date symptoms pertaining his claimed bilateral hip condition to service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  As such, service connection is not wanted on a direct basis.  

With regard to granting service connection on a secondary basis, the Board acknowledges that the August 2013 VA treatment record noted that the Veteran's back pain was probably not related to service but was secondary to his bilateral knee pain.  However, due to the use of the term "probably", the Board finds this statement to be speculative.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative).  As such, this statement is not probative with regard to the Veteran's claim.

On the contrary, the Board finds the July 3, 2013, VA medical opinions to be the most probative opinions of record on the matter of secondary service connection.  Specifically, the examiner offered a detailed rationale for the definitive opinions provided, which were based on a review of all pertinence evidence of record.  While the examiner did not have access to the Veteran's entire claims file, the examiner indicated that he reviewed all pertinence evidence of record, in that he reviewed the Veteran's pertinent VA treatment records and the claims file contains no pertinent private treatment records.  Moreover, the Veteran has given no indication that his relevant symptoms date back to his service.  As such, service treatment records would not be relevant to his claims for service connection on a secondary basis.  Therefore, as the most probative medical opinion of record on these matters does not link a current bilateral hip, bilateral ankle, or a lower back disability to the Veteran's service-connected right knee disability, service connection cannot be granted on a secondary basis. 

The Board acknowledges the Veteran's contentions that he should be granted service connection for a lower back disability, a bilateral ankle disability, and a bilateral hip disability as associated with his service-connected right knee disability.  However, the Veteran, as a lay person, is not capable of linking a current diagnosis of a lower back disability, a bilateral ankle disability, or a bilateral hip disability to his service-connected right knee disability.  While the Veteran reported being a medic in service, there is no indication in the claims file that he has medical training or expertise in orthopedic disabilities which would render him competent to make such links between disabilities. 

Therefore, as the medical evidence of record does not reflect that the Veteran developed a lower back disability, a bilateral ankle disability, or a bilateral hip disability during or as a result of service; the Veteran has not maintained a continuity of relevant symptomatology since service; the most probative medical opinion of record does not link the Veteran's claimed disabilities to his service-connected right knee disability; and the Veteran is not competent to link a post-service diagnosis of these claimed disabilities to service or to a service-connected knee disability, service connection cannot be granted.  As the preponderance of the evidence is against these claims, the benefit-of-the-doubt rule does not apply, and the claims for service connection for a lower back disability, a bilateral ankle disability, and a bilateral hip disability must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tear, lateral meniscus, right knee

In a February 2010 rating decision, the RO continued a 10 percent evaluation for service-connected tear, lateral meniscus, right knee under Diagnostic Code 5257.  The Veteran is seeking a higher rating.

In a February 2014 rating decision, the RO assigned a separate 10 percent evaluation for instability, right knee, effective July 3, 2013.  The Board notes that the codesheet attached to this rating decision reflects that the Veteran was assigned a 10 percent evaluation, effective July 3, 2013, under Diagnostic Code 5257 for instability of the right knee, and a 10 percent for a lateral meniscus tear of the right knee, effective July 12, 1975, under Diagnostic Code 5260.

This is evidently some sort of typographical error in this codesheet, as the Veteran was clearly granted a 10 percent rating under Diagnostic Code 5257 in the initial grant of service connection for this disability in a December 1975 rating decision, and all other decisions prior to the February 2014 rating decision continued this evaluation under Diagnostic Code 5257.  Therefore, the Board will assume that the codesheet attached to the February 2014 rating decision intended to acknowledge the grant of a separate compensable evaluation under Diagnostic Code 5260, effective July 3, 2013, as this is the only reasonable interpretation. 

The Board has reviewed all pertinent evidence of record, to include the Veteran's VA treatment records documenting complaints of pain. 

The Veteran underwent a VA examination in January 2010, at which he reported that his right knee gives way while walking.  He reported stiffness, swelling, and a throbbing pain in his knee.  The Veteran reported that he found it difficult to perform lifting activities, as he cannot use his legs to help lift, as bending causes an increase in knee pain.  The Veteran worked for Pilgrim's Pride and missed 5 days in the previous 6 months due to his knee.  His activities of daily living are unaffected.  Examination revealed a mildly limping gait.  The examiner noted tenderness in the medial and lateral compartments.  He had a small effusion.  He had no instability to varus or valgus stress and a negative Lachman's test.  Range of motion was 0 to 140 degrees with crepitus and pain in all 3 compartments throughout that range.  There were no additional limitations following repetitive use other that increased pain without further loss of motion.  There were no flare-ups.  There was no effect of incoordination, fatigue, weakness, or lack of endurance on the function of his joint.  The Veteran diagnosed the Veteran with right knee degenerative joint disease status post a lateral meniscectomy in 1975.  

Most recently, the Veteran underwent a VA examination in July 2013, at which he was diagnosed with right knee lateral meniscus tear with corrective surgery and residual degenerative joint disease of the left knee.  He was noted as having right knee flexion of 120 degrees with painful motion beginning at 100 degrees.  Extension was noted at 0 or any degree of hyperextension with painful motion beginning at the same.  No change was noted in limitation of motion after repetitive testing.  Examination revealed less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weightbearing.  Normal muscle strength was noted.  Posterior and anterior instability tests were normal.  Medial-lateral instability was recorded at 1+ (0-5 millimeters).  The examiner noted no history of recurrent patellar subluxation/dislocation.  The Veteran had a right knee meniscal tear.  He underwent an open right lateral meniscal repair in 1975.  X-ray reports revealed traumatic or degenerative arthritis.  The examiner determined that the Veteran is not able to engage in manual labor, prolonged standing, or walking.  He is able to engage in sedentary sitting employment.  The examiner noted that the Veteran has a lateral instability of the right knee and a severely antalgic gait due to the right knee condition.  He has a history of the right knee giving way.

With respect to granting an increased rating under Diagnostic Code 5257, this diagnostic code addresses impairment of the knee in the form of recurrent subluxation or lateral instability.  A 10 percent evaluation is warranted for slight symptoms, a 20 percent evaluation is warranted for moderate symptoms, and a 30 percent evaluation is warranted for severe symptoms.



Therefore, the Veteran's left knee disability must demonstrate symptoms of recurrent subluxation or lateral instability that are at least moderate in severity in order to obtain an increased rating.  In this regard, there is no evidence of record reflecting that the Veteran suffers from recurrent subluxation.

With regard to instability, no instability to varus or valgus stress was noted at the January 2010 VA examination.  At a July 2013 VA examination,  the Veteran was noted as having lateral instability.  Specifically, medial-lateral instability was recorded at 1+ (0-5 millimeters).  Posterior and anterior instability tests were normal.  There is no other medical evidence of record documenting more severe instability test results.  Therefore, while the Board acknowledges that the evidence of record demonstrates some lateral instability, the Board finds that the Veteran is already compensated for his complaints with the current 10 percent rating assigned under Diagnostic Code 5257.  There is no evidence of record, to include the Veteran's VA treatment records or his own statements, reflecting that he has recurrent subluxation or lateral instability that is moderate or severe in severity.  As such, the evidence weighs against assigned an increased evaluation under Diagnostic Code 5257.

However, the Board has considered alternative avenues through which the Veteran may obtain increased disability ratings.

Diagnostic Code 5010 addresses the issue of arthritis due to trauma, substantiated by x-ray findings, which is to be rated as degenerative arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2014).

Degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).  

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II (2014).  

According to Diagnostic Code 5260, a 10 percent disability rating is warranted for flexion limited to 45 degrees; a 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  See 38 C.F.R. § 4.71a (2014).

Under Diagnostic Code 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees; a 20 percent disability rating is assigned for extension limited to 15 degrees; a 30 percent disability rating is assigned for extension limited to 20 degrees; a 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a (2014).

Separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension), both currently codified under 38 C.F.R. § 4.71a, may be assigned for disability of the same joint.  See VAOPGCPREC 9-04 (2004).  
	
With respect to granting an increased rating under Diagnostic Code 5260, there is no evidence of record reflecting that the Veteran's right knee has a limitation of flexion to 30 degrees, as needed for an increased evaluation under this diagnostic code.  As such, an increased rating cannot be assigned for the right knee under Diagnostic Code 5260.  

The Board has also considered whether an increased rating under Diagnostic Code 5260 can be assigned at any point during the period of time on appeal prior to July 3, 2013.  However, the Veteran was noted at the January 2010 VA examination as having a range of motion of 0 to 140 degrees.  There is no medical evidence of record documenting limited range of motion to a compensable degree prior to the July 3, 2013, VA examination.  As such, a compensable evaluation is not warranted under Diagnostic Code 5260 prior to July 3, 2013. 

With respect to granting an increased rating under Diagnostic Code 5010, the Board notes that the Veteran is already assigned a compensable evaluation for right knee limitation of motion under the Diagnostic Code 5260, as of July 3, 2013.  As such, an increased or additional compensable rating cannot be assigned under Diagnostic Code 5010 for the right knee, as of July 3, 2013.

With regard to assigning a compensable evaluation under Diagnostic Code 5010 prior to July 3, 2013, the Board notes that the Veteran had a diagnosis of degenerative joint disease of the right knee prior to July 3, 2013.  However, as discussed above, there is no evidence of limitation of motion in the medical evidence of record prior to July 3, 2013.  As such, a separate compensable evaluation is not warranted prior to July 3, 2013, under Diagnostic Code 5010.   

With respect to granting an increased rating under Diagnostic Code 5261, there is no evidence of record reflecting that the Veteran's right knee has a limitation of extension to 10 degrees, as needed for an increased or separate compensable evaluation under this diagnostic code.  As such, an increased rating cannot be assigned for the right knee under Diagnostic Code 5261.

Diagnostic Code 5258 addresses dislocated semilunar cartilage with frequent episodes of "locking", pain, and effusion.  There is no medical evidence of record reflecting that the Veteran currently has dislocated semilunar cartilage in his right knee.  Additionally, the Veteran is already receiving a 10 percent evaluation for the right knee under Diagnostic Code 5060 for noncompensable limitation of motion that is accompanied by complaints of pain.  Further, there is no medical evidence demonstrating episodes of locking, and the only medical evidence of effusion is some "small effusion" at the January 2010 examination with no effusion noted at the July 2013 examination.  As such, an increased or separate compensable evaluation is not available under Diagnostic Code 5258.
Diagnostic Code 5259 addresses symptomatic removal of semilunar cartilage.  The Board acknowledges that the Veteran underwent a right knee lateral meniscectomy in 1975.  As such, the Board has considered the possibility of assigning a separate compensable evaluation under Diagnostic Code 5259.  However, the Board notes that the Veteran is already receiving a 10 percent evaluation under Diagnostic Code 5257 for his symptom of instability, as well as a 10 percent evaluation under Diagnostic Code 5260 for his symptom of limitation of motion.  Therefore, the Board finds that to assign the Veteran an additional 10 percent evaluation under Diagnostic Code 5259 for symptomatic removal of semilunar cartilage would constitute pyramiding, as the Veteran is already being compensated under Diagnostic Codes 5257 and 5260 for symptoms pertaining to his post-meniscectomy right knee disability.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  As such, an increased rating is not warranted under Diagnostic Code 5259.  

The remaining applicable diagnostic codes relating to knee disabilities include Diagnostic Code 5256 (ankylosis of the knee), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  As there is no evidence of record showing that the Veteran has ankylosis, impairment of the tibia and fibula, or acquired, traumatic genu recurvatum, with regard to the right knee, these diagnostic codes are not applicable. 

With regard to assigning a higher disability rating based on functional loss as contemplated by the Court's holding under Deluca, the Board acknowledges the Veteran's complaints of knee pain.  However, neither the January 2010 or the July 2013 VA examinations reflect additional functional loss due to repetitive use.  Even considering limitation due to pain recorded at the July 2013 VA examination, the Veteran's limitation of flexion has still not met the criteria for an increased rating under the appropriate diagnostic code.  Additionally, the claims file contains no other medical evidence reflecting that the Veteran suffers additional limitation of any kind due to subjective complaints or repetitive motion.  Further, the Veteran is already receiving a 10 percent evaluation under Diagnostic Code 5260 for noncompensable limitation of motion that is accompanied by pain.  Therefore, the Board finds that the current evaluation already contemplates the Veteran's functional loss, and an increased rating under Deluca is not warranted.
In summary, the Board concludes that the preponderance of the evidence is against the claim for an increased rating for the Veteran's service-connected tear, lateral meniscus, right knee.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and already applied appropriately.  Hart, supra.

Extraschedular Ratings

Finally, the Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet. App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

In this case, the record reflects that the manifestations of the Veteran's service-connected right knee disability is contemplated by the schedular criteria of the ratings currently assigned.  See Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  There is no indication from the evidence of record that the Veteran has had frequent hospitalizations or has even received frequent emergency treatment for his service-connected right knee disability.  There is nothing unusual or exceptional about the symptoms he has due to this condition.  The Veteran's service-connected right knee disability is manifested by complaints of pain and instability, as well as by limitation of motion.  These complaints, and their resulting impairment, are contemplated by the rating schedule, and disability ratings are based on the overall severity and frequency of the disability, to include subjective complaints.  

Additionally, there is no indication that the average industrial impairment from the Veteran's disability would be to such a degree as to warrant the assignment of a higher rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun, id.

The Board has considered that, according to Johnson, a Veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities are not adequately captured by the schedular ratings for the service-connected disabilities.  

However, in this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  As such, for purposes of this determination, further consideration need not be given at this time with regard to referral for extra-schedular consideration.

TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In this instance, service connection has been established for tear, lateral  meniscus, right knee (10 percent); left knee degenerative joint disease (10 percent); and instability of the right knee (10 percent), for a combined evaluation of 30 percent.  Although the Veteran's service-connected disabilities do not meet the threshold percentage requirement to establish eligibility for TDIU pursuant to 38 C.F.R. § 4.16(a), it must still be determined whether his service-connected disabilities preclude him from engaging in substantially gainful employment on an extra-schedular basis.  See 38 C.F.R. § 4.16(b).

Under this regulation, Veterans who are unable to secure gainful employment by reason of service-connected disabilities, but fail to meet the criteria in 38 C.F.R. § 4.16(a), may receive extraschedular consideration under 38 C.F.R. § 4.16(b).  Specifically, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The rating board will include a full statement as the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16(b). 

In order to grant TDIU on an extra-schedular basis, the record must reflect that circumstances, apart from nonservice-connected conditions, place the Veteran in a different position than other Veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disability, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment," in part, by noting the following standard announced by the United States Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Id. 

A Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the Veteran.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2014). 

As the Board itself cannot assign an extra-schedular rating, including on the basis of TDIU, in the first instance; it must first specifically determine whether to refer a case to the Director of Compensation and Pension Service for an extra-schedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  38 C.F.R. § 4.16(b); See also Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extra-schedular evaluation is not warranted, does the Board then have jurisdiction to decide the extra-schedular claim on the merits. 

In this case, the Veteran contends that he is entitled to a TDIU rating, as his service-connected disabilities render him unemployable.  Specifically, in the July 2011 substantive appeal, the Veteran asserted that could not do normal work, nothing over 50 pounds, and no bending or standing very long. 

The Board has reviewed all pertinent medical evidence of record.

At the January 2010 VA examination, the Veteran reported that he worked at Pilgrim's Pride and had missed 5 days of work in the previous 6 months due to his knee problems. 

In an October 2010 VA treatment record, the Veteran reported that his last stable job was as a clerk for a pawn store from 2006 to 2008.  He reported that he has since worked day labor, mostly to purchase ETOH.  He reported having worked 6 years for KC Aviation, moving planes after landing.  He was eventually laid off for not being certified for this occupation.  He also reported being a shipping/receiving manager for 7 years with Oshman's Sporting Goods.  He quit the job because of a conflict between he and his supervisor.  The Veteran added that he worked 5 years for AT&T in customer service but left this job due to excessive pressure.  He noted that he enrolled in a community college with the intent of earning a nursing degree (he reported being a medic in the service).  When the school closed, a friend told him about KC Aviation, indicating he would be trained for the position there without having to be certified.  After 6 years of employment, the company had to release him because certification subsequently became a requirement.  The Veteran described skills in janitorial, warehouse operations/management, forklift, and customer service.  He expressed interest in TWE in order to work in a medical setting.

At the July 2013 VA knee examination, the examiner noted that the Veteran was unable to engage in manual labor, prolonged standing or walking.  However, the Veteran was able to engage in sedentary sitting employment.

The Veteran reported in an August 2013 VA treatment record that he was laid off when his company closed.  He indicated that he was not able to stand up or sit for greater than 30 minutes, so he was not able to find a job.  He reported that he used to be in customer service for ATT and other companies answering phones, but he is not able to work. 

In recognition of the severity of and impairment caused by his service-connected disabilities, the Veteran is currently rated as a combined 30 percent disabled.  However, based on the evidence discussed above, the Board finds that the evidence of record does not demonstrate that the Veteran's service-connected disabilities alone warrant referral to the Director of Compensation and Pension Service for an extra-schedular evaluation.  While the July 2013 VA examiner noted that the Veteran was no longer able to engage in manual labor, prolonged standing or walking, this examiner specifically indicated that he was able to engage in sedentary sitting employment. 

In light of the Veteran's reported past employment history in customer service for ATT and other companies answering phones, the Board finds that the fact that the Veteran cannot engage in physical labor does not negate the possibility of gainful employment via a sedentary occupation.  The medical evidence of record suggests that the Veteran's service-connected knee disabilities enable him to perform sedentary employment, and his employment history indicates that he has prior experience performing sedentary employment.  Further, the Veteran reported in October 2010 and August 2013 VA treatment records that he was laid off from prior jobs due to a company closure and not being certified for a job, and that he quit other jobs due to such reasons as a conflict with a manager and excessive pressure.  Therefore, based on the Veteran's reported history, it would appear that his prior employment problems have stemmed primarily from reasons other than his service-connected knee disabilities.  As such, the criteria for referral for extra-schedular an TDIU rating have not been met. 

In denying this claim, the Board has considered that the Court has held that "a combined-effects medical examination report or opinion is not required per se by any statute, regulation, or policy to properly decide entitlement to TDIU for a veteran with multiple service-connected disabilities."  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  To the contrary, the need for such an examination report or opinion "with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by [the AOJ] or the Board."  

In this case, the Board finds no further examination, to specifically include a combined-effects medical examination, is needed in order to evaluate this claim appropriately.  As noted above, the Veteran is service connected solely for disabilities pertaining to his bilateral knees.  As such, the July 2013 VA knee examination fully addresses the effects of the Veteran's service-connected disabilities on his employability and there is no suggestion in the evidence that another medical examination would yield any further or different information on this matter. 

In summary, there is simply no persuasive, competent evidence of record to demonstrate that referral is necessary for consideration of whether the Veteran is unable to secure and maintain substantially gainful employment due to his service-connected disabilities alone.  For the reasons set forth above, the Veteran's service-connected disabilities have not been so severely disabling so as to warrant referral for extra-schedular consideration for a TDIU pursuant to 38 C.F.R. § 4.16(b).

While the Board is sympathetic to the Veteran, and regrets his current condition, unfortunately the claim for entitlement to a TDIU rating must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.


ORDER

Entitlement to an increased evaluation for service-connected tear, lateral meniscus, right knee is denied.

Entitlement to service connection for a lower back condition is denied.

Entitlement to service connection for a bilateral hip condition is denied.

Entitlement to service connection for a bilateral ankle condition is denied.

Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


